tcmemo_2011_198 united_states tax_court maria elleen sherrer petitioner v commissioner of internal revenue respondent docket no filed date maria elleen sherrer pro_se karen j lapekas for respondent memorandum opinion carluzzo special_trial_judge in a notice_of_deficiency dated date respondent determined deficiencies and penalties with respect to petitioner’s federal income taxes as follows year deficiency sec_6662 penalty dollar_figure big_number dollar_figure dollar_figure following concessions the issues for decision are whether petitioner is entitled to trade_or_business expense deductions in excess of the amounts now allowed by respondent whether for petitioner overstated the amount shown for returns and allowances on the schedule c profit or loss from business included with her federal_income_tax return for that year whether petitioner is entitled to deductions for interest_expenses not claimed on her or federal_income_tax return and whether petitioner is liable for the section accuracy-related_penalty for either of the years in issue background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in florida during the years in issue petitioner who holds an associate’s degree in accounting owned and operated a business that provided accounting services including tax_return preparation services petitioner’s accounting business at all 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure times relevant petitioner’s accounting business was conducted in a building in miami florida that petitioner purchased for dollar_figure in the business property the purchase was financed by a dollar_figure loan from the sellers marion and robert dodson the dodson loan and a dollar_figure loan from allen and jill greenwald the greenwald loan both loans were secured_by mortgages on the business property in petitioner borrowed dollar_figure from barnett bank that loan was also secured_by a mortgage on the business property as of the end of the greenwald loan was apparently repaid in full and the mortgage securing that loan released in date the dodson loan was satisfied and presumably the mortgage securing that loan was released in date petitioner borrowed dollar_figure from allied mortgage investment fund ii l l c the allied loan the allied loan was secured with a mortgage on the business property during and petitioner paid interest on the loans secured_by the business property in the respective amounts of dollar_figure and dollar_figure no deductions for these amounts or any portions of these amounts are claimed on petitioner’s timely filed or federal_income_tax returns petitioner’s federal_income_tax return for each year in issue includes a schedule c showing the following income and expenses relating to petitioner’s accounting business income gross_receipts returns and allowances gross_income dollar_figure -0- big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure -0- big_number big_number big_number big_number expenses advertising car and truck insurance legal and professional services office rent or lease of other business property big_number big_number rent or lease of vehicle machinery and equipment -0- big_number big_number repairs and maintenance supplies -0- taxes and licenses -0- travel meals and entertainment big_number utilities -0- other big_number big_number total big_number big_number big_number big_number big_number big_number net profit big_number big_number in the notice_of_deficiency respondent disallowed for lack of substantiation all of the deductions claimed on the schedules c for each year2 and the amount claimed for returns and allowances on petitioner’s schedule c for each year respondent also imposed a sec_6662 accuracy-related_penalty on several grounds including negligence or disregard of 2petitioner’s schedule c reported other expenses of dollar_figure comprising dollar_figure and dollar_figure for computer and telephone expenses respectively for petitioner claimed other expenses of dollar_figure comprising computer and telephone expenses however the record does not establish what portion of the claimed other expenses is attributable to computer expenses and what portion is attributable to telephone expenses rules or regulations and substantial_understatement_of_income_tax discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 hradesky v commissioner supra pincite sec_1_6001-1 income_tax regs in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the 3petitioner does not claim that the provisions of sec_7491 are applicable and we proceed as though they are not deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of the taxpayer’s own making 39_f2d_540 2d cir we cannot estimate a deductible expense however unless the taxpayer presents evidence sufficient to provide some basis upon which an estimate may be made 85_tc_731 sec_274 imposes strict substantiation requirements for travel entertainment gift and listed_property expenses 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date under sec_274 the taxpayer generally must substantiate either by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place the expense was incurred the business_purpose of the expense and in the case of an entertainment or gift expense the business relationship to the taxpayer of each expense incurred for listed_property expenses the taxpayer must establish the amount of business use and the amount of total use for such property see sec_1_274-5t temporary income_tax regs fed reg date substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the expenditure and documentary_evidence eg receipts or bills of certain expenditures sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date substantiation by other_sufficient_evidence requires the production of corroborative evidence in support of the taxpayer’s statement specifically detailing the required elements sec_1_274-5t temporary income_tax regs fed reg date i schedule c expenses sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 in general an expense is ordinary if it is considered normal usual or customary in the context of the particular business out of which it arose see 308_us_488 in general an expense is necessary if it is appropriate and helpful to the operation of the taxpayer’s trade_or_business see 383_us_687 83_tc_356 affd 777_f2d_662 11th cir on the other hand sec_262 generally disallows a deduction for personal living or family_expenses the disallowed trade_or_business expense deductions here in dispute can be divided into two categories those that are subject_to the strict substantiation requirements of sec_274 and those that are subject_to the more general substantiation requirements of sec_6001 as relevant here the deductions subject_to the sec_274 requirements include car and truck expenses travel_expenses meals and entertainment_expenses and computer expenses sec_274 sec_280f deductions not subject_to sec_274 include expenses for advertising legal and professional services rent or lease of other business property rent or lease of vehicle machinery and equipment repairs and maintenance supplies taxes and licenses utilities contract labor and telephone a deductions subject_to sec_274 petitioner failed to present any records receipts or other written substantiation required by sec_274 with respect to deductions claimed for car and truck expenses travel_expenses meals and entertainment_expenses and computer expenses consequently petitioner is not entitled to deductions for those expenses in excess of the amounts allowed by respondent for either year in issue b deductions not subject_to sec_274 in addition to her generalized and somewhat vague testimony as to deductions in this category petitioner presented canceled checks bank account statements receipts and invoices purporting to substantiate various items claimed as business_expense deductions these records are not well organized and have not been submitted to the court in a fashion that allows for easy association with the portions of deductions that remain in dispute furthermore some of the checks are made payable to persons whose relationships if any to petitioner’s accounting business have not been fully described nevertheless we make what sense we can with what we have to work with and summarize our findings in the following paragraphs advertising petitioner claims a dollar_figure deduction for advertising expenses for in the notice_of_deficiency respondent disallowed the deduction for lack of substantiation petitioner submitted an invoice from game day advantage for dollar_figure and testified that she paid the invoice with a credit card although payments made by credit card should be easily substantiated by 4in the stipulation of settled issues respondent conceded that petitioner is entitled to a deduction for advertising expenses of dollar_figure and dollar_figure for and respectively obtaining records from the credit card company petitioner has failed to submit a credit card receipt or statement evidencing payment of the amount claimed accordingly except for the amounts now conceded respondent’s disallowances of petitioner’s deductions for advertising expenses are sustained legal and professional services petitioner claims deductions for legal and professional services expenses of dollar_figure and dollar_figure for and respectively in the notice_of_deficiency respondent disallowed the entire amount claimed for each year because according to respondent petitioner failed to show that the legal and professional services expenses were paid for a business_purpose petitioner testified that she incurred and paid the amounts claimed for each year to an attorney for legal representation for different legal issues according to petitioner in one instance she hired an attorney to represent her in connection with the rental of a large piece of land with a mobile on it to use as a second office petitioner provided no written evidence such as a retainer letter or representation agreement establishing that petitioner incurred legal expenses for a business_purpose accordingly petitioner has failed to substantiate that these claimed legal expenses had a bona_fide business_purpose or that the services were related to her accounting business rather than to her personally see sec_262 consequently respondent’s disallowances of the deductions for legal and professional services expenses for both years in issue are sustained rent or lease of other business property petitioner claims deductions for rent or lease of other business property expenses of dollar_figure and dollar_figure for and respectively the deductions were disallowed for lack of substantiation respondent now concedes that petitioner is entitled to a dollar_figure deduction for this expense for according to petitioner the disallowed deductions are attributable to a lease of phone equipment for use in her accounting business other than her testimony on the point petitioner failed to provide any corroborative evidence of this expense it would seem that amounts paid for the lease of phone equipment would be easily substantiated by canceled checks or statements from the leasing company no such evidence has been submitted consequently except for the amount conceded by respondent we sustain respondent’s disallowances of the deductions for rent or lease of other business property expenses claimed on her and returns rent or lease of vehicle machinery and equipment petitioner claims a deduction for rent or lease of vehicle machinery and equipment expenses of dollar_figure for according to petitioner this expense is attributable to tool rental but she did not provide any further detail or any corroborating evidence with respect to the underlying expense although less than certain at trial it appeared that petitioner conceded this deduction nonetheless her failure to substantiate the expense makes any such concession if made of little consequence for either reason respondent’s disallowance of the deduction for rent or lease of vehicle machinery and equipment expenses claimed on her return is sustained repairs and maintenance petitioner claims deductions of dollar_figure and dollar_figure for and respectively for repairs and maintenance_expenses according to petitioner these expenses are attributable to miscellaneous repairs that had to be done to the business property including carpet installation painting installation of a sign and lock maintenance in the notice_of_deficiency respondent disallowed the deductions for lack of substantiation with respect to the deduction for petitioner submitted a contract with samuel kemp regarding a storage shed on the business property along with a canceled check to him for dollar_figure a canceled check to kertz national alarm co for dollar_figure a canceled check to aaa miami locksmith for dollar_figure a receipt from jp signs indicating that petitioner paid dollar_figure 5in the stipulation of settled issues respondent concedes that petitioner is entitled to a deduction for repairs and maintenance_expenses of dollar_figure for and a proposal from all around maintenance to perform maintenance work at the business property taking the above items into account and ignoring the proposal from all around maintenance because it is nothing more than a proposal we find that in addition to the amount already allowed by respondent petitioner is entitled to a dollar_figure deduction for repairs and maintenance_expenses for because petitioner has failed to substantiate any expenses for repairs and maintenance for respondent’s disallowance of that deduction for that year is sustained supplies for petitioner claimed a dollar_figure deduction for supplies expenses petitioner testified that this expense is attributable to the purchase of furniture two desks and two chairs and supplies purchased at home depot respondent disallowed the deduction for failure to substantiate the expenses claimed for petitioner submitted receipts from home depot showing items purchased for dollar_figure which according to petitioner were used in connection with the maintenance of the business property accordingly for we find that in addition to the amount conceded by respondent petitioner is entitled to an 6respondent now concedes that petitioner is entitled to deductions for supplies expenses of dollar_figure and dollar_figure for and respectively dollar_figure deduction for supplies expenses and that for petitioner’s deduction for supplies expenses is limited to the amount conceded by respondent taxes and licenses petitioner claims deductions for taxes and licenses expenses of dollar_figure and dollar_figure for and respectively for respondent now concedes that petitioner is entitled to a dollar_figure deduction for taxes and licenses expenses petitioner offered no evidence to support entitlement to the deduction in an amount in excess of that allowed by respondent for and no evidence at all with respect to except for the amount conceded by respondent respondent’s disallowances of the deductions are sustained utilities petitioner claims a deduction for utilities expenses of dollar_figure for in the notice_of_deficiency respondent disallowed the deduction for lack of substantiation petitioner failed to substantiate any amounts in excess of the amounts respondent now concedes but contends that the unsubstantiated portion is attributable to late payments made in cash to the water company payments made even if made in cash to a utility company should be easily substantiated by obtaining records from 7in the stipulation of settled issues respondent concedes that petitioner is entitled to a deduction for utilities expenses of dollar_figure and dollar_figure for and respectively the utility company this petitioner has failed to do accordingly we sustain respondent’s disallowance of petitioner’s deductions for utilities expenses in excess of the amounts now conceded by respondent other expenses petitioner claims deductions for other expenses comprising computer and telephone fees of dollar_figure and dollar_figure for and respectively petitioner failed to substantiate any amount in excess of the amount respondent now concedes accordingly we sustain respondent’s disallowances of petitioner’s deductions for other expenses in excess of the amounts respondent now concedes ii returns and allowances the gross_income shown on the schedule c included with petitioner’s return takes into account returns and allowances of dollar_figure according to petitioner that amount is attributable to refunds to clients of her accounting business who switched from a more expensive service to a less expensive service respondent disallowed the item for failure to substantiate the amount respondent now concedes that petitioner is entitled to reduce gross_income by dollar_figure for returns and 8respondent now concedes that petitioner is entitled to deductions for other expenses of dollar_figure and dollar_figure for and respectively as part of the concession for other expenses in respondent included a dollar_figure concession for contract labor expenses allowances according to petitioner all of the refunds were made by check petitioner did not provide canceled checks or offer any other evidence to corroborate her claim except for the amount now conceded by respondent respondent’s disallowance of the amount shown for returns and allowances on the schedule c included with petitioner’s return is sustained iii interest_expense_deduction the parties dispute whether petitioner is entitled to interest_expense deductions of dollar_figure and dollar_figure for and respectively the amount for each year represents interest_paid on loans secured_by the business property respondent agrees that petitioner paid the interest for each year but contends that petitioner has not shown that the amounts paid were for a business_purpose in general sec_163 provides that no deduction shall be allowed for personal_interest paid_or_accrued during the taxable_year as relevant here sec_163 defines personal_interest to mean any interest allowable as a deduction other than interest on trade_or_business indebtedness as best we can determine from petitioner’s presentation she takes the position that because the interest was paid on loans secured_by the business property the interest should be deductible as interest on trade_or_business indebtedness the use of the business property as collateral for the loans however tells us nothing about how the proceeds from the two loans were used because petitioner has not shown that proceeds of the loans were used for business purposes the interest she paid in or on those loans is treated as personal_interest it follows that petitioner is not entitled to a deduction for or for interest_paid on the loans see sec_1_163-8t temporary income_tax regs fed reg date iv the accuracy-related_penalties lastly we consider whether petitioner is liable for sec_6662 accuracy-related_penalties for each year in issue respondent has determined that the penalty is applicable because among other reasons the underpayment_of_tax required to be shown on petitioner’s return is a substantial_understatement_of_income_tax sec_6662 and b imposes a 20-percent accuracy-related_penalty on the portion of an underpayment that is attributable to a substantial_understatement_of_income_tax an understatement of income_tax is the excess of the amount of income_tax required to be shown on the return for the taxable_year over the amount of income_tax that is shown on the return reduced by any rebate see sec_6662 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or in the case of an individual dollar_figure see sec_6662 the commissioner bears the burden of production with respect to the applicability of an accuracy-related_penalty determined in a notice_of_deficiency see sec_7491 in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate 116_tc_438 once he has met his burden the burden is upon the taxpayer to prove that the accuracy-related_penalty does not apply because of reasonable_cause substantial_authority or the like see sec_6662 sec_6664 higbee v commissioner supra pincite it would appear that after taking into account respondent’s concessions and the findings of the court the understatement of income_tax for both and will exceed dollar_figure consequently respondent has met his burden for the imposition of an accuracy-related_penalty for each year an accuracy-related_penalty is not imposed on any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 sec_1 b income_tax regs incorporates a facts_and_circumstances_test to determine whether the taxpayer acted with reasonable_cause and in good_faith the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id petitioner has failed to explain her failure to substantiate the disallowed schedule c deductions she further failed to demonstrate that there was reasonable_cause and that she acted in good_faith with respect to the underpayment_of_tax or any portion of it required to be shown on her return for either year in issue accordingly respondent’s imposition of an accuracy- related penalty for each year in issue is sustained to reflect the foregoing decision will be entered under rule
